Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a mixing manifold comprising a body characterized by a first surface and a second surface opposite the first surface, the mixing manifold defining a central channel through the mixing manifold extending from the first surface through the second surface, wherein the central channel comprises an inlet end upstream of an outlet end, wherein the inlet end extends through the first surface and the outlet end extends through the second surface” as recited in claims 1 and 15, and
“the mixing manifold defining a central channel through the mixing manifold extending from the first surface to the second surface, wherein the central channel comprises an inlet end upstream of an outlet end, wherein the inlet end extends through the first surface and the outlet end extends through the second surface” as recited in claim 19.
Sherstinsky et al. (U.S. Patent No. 6,464,795 B1) teaches a mixing manifold (fig. 2 & 7 among others) including a central channel (90) and a trench (78) defined within a first surface of manifold portion 70, and a second surface of manifold portion 72 opposes the first surface (fig. 7).  However, Sherstinsky does not teach that the inlet end of the central channel extends through the first surface (within which the first trench is defined) and the outlet end of the central channel extends through the second surface as required by claim 1. Rather, the inlet of central channel 90 is at a bottom end of the shaft, while the trench 78 is defined in a bottom surface of the upper manifold portion 70. 
Thakur et al. (PG Pub. No. US 2009/0056626 A1) teaches a mixing manifold (120) including a central channel (154A) extending from a first surface (130) to a second surface (150), and a trench (131A and/or 131B) defined proximal to the first surface (fig. 3).  However, the inlet end of the central channel does not extend through the first surface (within which trench 131A/131B is defined).  Thakur does teach trench 156 defined in a surface through which 154A extends, but does not teach trench 156 provides fluid access to the central channel through a plurality of apertures.  as required by claim 1.
As such, amended claims 1 and 15 are distinguishable over the cited reference. Claim 19 contains limitations equivalent in scope to the allowable subject matter of claims 1 and 15.
Claims 2-14, 16-18 and 20 depend on claims 1, 15 and 19 and are allowable for implicitly including the allowable subject matter above.

In light of these limitations in the claims (see Applicant’s fig6. 6-8 & ¶¶ 0055-0056 among others), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894